Citation Nr: 1504110	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-41 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for traumatic arthritis of the right knee, with limited extension, status-post arthroscopy.  

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

The Veteran is represented by:  Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the remand portion of the decision below.


FINDING OF FACT

Manifestations of the Veteran's service-connected traumatic arthritis of the right knee with limited extension, status-post arthroscopy, include pain, stiffness, extension to 10 degrees; flexion to 70 degrees, with pain at 45 degrees; increased pain during flare-ups; and pain, deformity, disturbance of locomotion, and additional limitation in range of motion after repetitive use.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for traumatic arthritis of the right knee with limited extension, status-post arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the above-captioned increased rating claim, the RO's February 2007 letter to the Veteran contained the requisite notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2007 letter advised the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate the claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  The RO also advised the Veteran that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes and an effective date will be assigned.  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

The duty to assist has also been satisfied.  The RO obtained the Veteran's available service treatment records and all identified post-service private treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the Veteran's above-captioned increased rating claim is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.  

The Veteran was provided VA examinations in February 2007, August 2007, and April 2014.  The April 2014 examiner reviewed the Veteran's claims file and treatment records.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria, and all of which allowed for fully informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

The Veteran's claim of entitlement to an increased rating for his service-connected traumatic arthritis of the right knee with limited extension, status-post arthroscopy, was received in January 2007.  In a May 2007 rating decision, the RO proposed to reduce the Veteran's disability rating from 30 percent to 20 percent.  The RO effectuated the reduction in a September 2007 rating decision.  The Veteran appealed, seeking a rating in excess of 30 percent, or alternatively, restoration of the 30 percent rating.  In January 2012, the Board restored the Veteran's 30 percent rating for his service-connected right knee disability, finding that the VA examinations provided to the Veteran were inadequate to support a reduction because (1) the February 2007 examiner did not explain why additional loss in range of motion on repetition could not be determined, and (2) neither examiner provided an opinion as to whether the findings on physical examination demonstrated evidence of sustained material improvement under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a) (2014).  The Board then remanded the issue of entitlement to a rating in excess of 30 percent.  With respect to the Veteran's increased rating claim, the Board directed the RO to obtain the Veteran's updated VA and private treatment records, and to provide the Veteran with an examination to assess the current severity of his service-connected right knee disability.  While in remand status, the RO obtained the Veteran's updated treatment records and provided the Veteran a VA examination in April 2014.  In an October 2014 supplemental statement of the case, the RO confirmed and continued the already assigned 30 percent disability rating.  The Veteran's claim was then remitted to the Board for further appellate review.  Based on the above, the Board finds that the RO substantially complied with the January 2012 remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

In a December 1984 rating decision, service connection was granted for a right knee disability, to which a non-compensable rating was assigned, effective May 18, 1984.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In a March 1997 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective January 24, 1997.  Beginning in March 1997, the Veteran's right knee disability was assigned a series of temporary total disability ratings based on surgical or other treatment necessitating convalescence.  In February 1999, after the completion of the temporary total disability rating period, the RO assigned a 30 percent disability rating.  Subsequent rating decisions issued in August 1999 and November 2005 confirmed and continued the 30 percent disability rating.

Prior to November 2005, the Veteran's service-connected right knee disability was evaluated under Diagnostic Code 5010-5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  In this case, the hyphenated diagnostic code indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disability, and recurrent subluxation or lateral instability, under Diagnostic Code 5257, was a residual condition.  In a November 2005 rating decision, the RO found that the Veteran did not have knee instability, but confirmed and continued the 30 percent disability rating based on limitation of extension.  Accordingly, the Board finds that the Veteran's right knee disability is more appropriately evaluated under Diagnostic Code 5010-5261, relating to arthritis with limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261.

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Furthermore, separate ratings may be assigned for limitation of extension and for limitation of flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  Normal extension of the knee is to 0 degrees, and normal flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71 Plate II (2014).  

A noncompensable rating is assigned for limitation of motion of the knee if there is more than 45 degrees of flexion and less than 10 degrees of limitation of extension. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent rating is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent rating is warranted when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent rating is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent rating is warranted when extension is limited to 30 degrees, and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A January 2007 VA treatment record indicates that the Veteran complained of dull, constant knee pain, bilaterally, as well as sharp pain along the anterior knee, which sometimes awakened him during the night when his knees touched.  The Veteran indicated that his pain was exacerbated by walking up and down stairs, and changing from a sitting to standing position.  Upon physical examination, the right knee exhibited patellofemoral crepitus, and the right medial joint line and infrapatellar tendon were tender to palpation.  Range of motion testing showed right knee extension to 0 degrees and flexion to 90 degrees.  The Veteran was referred to prosthetics to be fitted for bilateral unloader braces and a patellar tendon brace for his right knee.  

The Veteran underwent a VA examination in February 2007, during which he reported daily aching, throbbing, and sharp knee pain.  He also reported stiffness, weakness, fatigability, occasional swelling, and giving way.  The Veteran denied experiencing flare-ups, redness, heat, or knee locking, and he indicated that he is independent with walking, driving, and activities of daily living.  The Veteran characterized his pain as an 8 out of 10 in severity.  He stated that his pain increased with prolonged standing and walking, and that he could only stand or walk for approximately 10 minutes at a time.  Upon physical examination, a mildly antalgic gait, a bilateral varus deformity, and slight right medial collateral ligament laxity were exhibited.  The examiner observed no pain with palpation over the scars on the Veteran's knees.  A McMurray test was negative.  The examiner also noted that the Veteran wore medial unloading knee braces and occasionally used a cane.  Range of motion testing indicated right knee flexion from 0 to 76 degrees, with pain throughout.  The examiner noted decrease in range due to pain with repetitive use, but was unable to quantify the exact limitation in degrees.  The examiner observed less decrease in range of motion due to fatigue or weakness.  Right knee muscle strength was normal (5/5).  The examiner provided a diagnosis of moderate to severe right knee degenerative joint disease, with chronic pain.  

In August 2007, the Veteran underwent another VA examination, during which he reported no change in the severity of right knee symptoms.  Upon physical examination, the Veteran exhibited a mildly antalgic gait, bilateral varus deformities, and right knee crepitus.  The right knee exhibited no ligamentous laxity, and a McMurray test was negative.  Range of motion testing indicated that the right knee lacked approximately eight degrees of full extension, with no complaints of pain with repetition.  Flexion was limited to 70 degrees on the first repetition, 66 degrees on the second repetition, and 60 degrees on the third repetition, with pain throughout.  With respect to flexion, the examiner observed decrease in range with repetitive use due to pain and less so due to fatigue.  Right knee muscle strength was normal (5/5).  The examiner provided a diagnosis of moderate to severe right knee degenerative joint disease, with decreased range of motion.

An August 2007 private treatment record indicates that the Veteran reported continued knee pain, which was not relieved by wearing the prescribed brace.  Upon physical examination, each knee showed a small effusion, which was slightly larger on the right knee.  The private examiner observed no warmth or erythema and no significant valgus or varus deformity of the knees.  The private examiner observed crepitation with range of motion, and medial and lateral joint line tenderness.  X-rays showed moderate degenerative changes, but no areas of bone on bone.

An October 2009 private treatment record indicates that the Veteran reported continued knee pain.  The private examiner observed loss of motion, mild effusion, crepitus, and significant bowing of the right knee.  X-rays revealed moderate arthritis with narrowing of the joint space and irregularity of the condyles.  The private examiner noted no instability or redness.  Range of motion testing indicated that the Veteran lacked 10 degrees of extension, and flexion was limited to 90 degrees.  The private examiner opined as follows:

It is my opinion that the right knee is 50 [percent] impaired as a result of the deterioration.  I believe that he will not get better without a total knee replacement, but he is high risk for this type of surgery, especially due to the fact that he has already had an infection in the right knee following a procedure.

A November 2009 private treatment record indicates that the Veteran reported continued knee pain, intermittent swelling, and feelings of instability.  The private examiner noted bilateral varus malalignment and tenderness diffusely throughout the right knee over the joint lines.  The private examiner observed no obvious effusion, varus, or valgus laxity.  X-rays showed degenerative changes and evidence of previous osteomyelitis of the right knee.  A physical examination revealed range of motion of the right knee from 5 degrees extension to 105 degrees flexion.

A January 2011 private treatment record indicates that the Veteran complained of worsening knee pain and locking.  The right knee exhibited right knee instability, pain with ambulation, and crepitus.  A patellofemoral syndrome test was positive.  Range of motion testing indicated that the right knee lacked approximately 5 to 10 degrees of extension.     

During an April 2011 hearing before the Board, the Veteran testified that he experienced knee pain, stiffness, and locking.  He reported falling down stairs in the past when his knees locked.  The Veteran stated that he was unable to drive because he could not bend his knees for a long period of time.  He reported having to quit his job as a grocery store stocker because his knee pain prevented him from squatting low enough to stock the lower shelves.  He stated that he most recently worked as a cook, but had to stop working approximately three years ago because he was unable to stand for prolonged periods of time.  The Veteran indicated that he could walk, at most, approximately 100 yards without stopping, and could not stand for any prolonged period of time.  He also reported instances where his knees temporarily locked, making him unable to get out of bed.

An April 2014 private treatment record indicates that the Veteran reported increased pain and swelling in the right knee.  The private examiner observed a varus deformity, a small effusion, and palpable spurring, medially.  The private examiner observed no warmth or erythema.  X-rays showed severe degenerative arthritis in all three compartments with some areas that appeared to be close to bone on bone.

In April 2014, the Veteran underwent a VA examination, during which he reported daily right knee pain.  He reported increased pain during flare-ups, which lasted approximately 30 to 45 minutes, and left him "hobbling around" for several hours after flare-ups.  The Veteran indicated that he regularly wore a brace on his right knee and occasionally used a cane.  He stated that his right knee had given out while walking down stairs.  He reported pain when standing for more than 10 minutes or walking more than one block.  He also indicated that he could no longer work as a stocker due to difficulty walking, standing, and climbing ladders.  A physical examination revealed tenderness or pain to palpation for the joint line or soft tissue of the right knee.  There was no evidence of patellar subluxation or dislocation.  

Range of motion testing indicated right knee extension to 10 degrees and flexion to 70 degrees, with pain beginning at 45 degrees.  There was no change in range of motion after three repetitions.  The examiner observed pain, deformity, disturbance of locomotion, and less movement than normal upon repetitive use, but indicated that the right knee had no additional functional loss and/or impairment with repetitive use.  The examiner also indicated that pain, weakness, fatigability and incoordination did not limit the Veteran's right knee functional ability during flare-ups or with repeated use over a period of time.  The Veteran's right knee muscle strength was normal (5/5).  A medial/lateral instability test and anterior and posterior cruciate ligament stability tests were all within normal limits.  The examiner provided a diagnosis of a right knee strain and noted that there were no other pertinent physical findings, complications, or conditions related to this diagnosis other than two healed scars.

The evidence of record contains a current diagnosis of arthritis of the right knee, which has been established by x-ray findings.  In order for a 10 percent rating to be assigned for limitation of extension, the evidence of record must show that the range of the Veteran's right knee extension is limited to, or more nearly approximates a limitation to, 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261.  A 20 percent rating is warranted when extension is limited to 15 degrees, and a 30 percent rating is warranted when extension is limited to 20 degrees.  Id.  The evidence of record demonstrates that the Veteran's right knee extended fully in January 2007 and February 2007, but extension was limited to 8 degrees in August 2007; 10 degrees in October 2009; 5 degrees in November 2009; 10 degrees in January 2011; and 10 degrees in April 2014.  Based on this evidence, the Board finds that the limitation of extension exhibited by the Veteran's right knee disability warrants a rating of 10 percent.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261.  Nevertheless, the Board will not disturb the already assigned 30 percent rating for limitation of extension.  

In order for a compensable rating to be assigned for limitation of flexion, the evidence of record must demonstrate that the range of the Veteran's right knee flexion is limited to, or more nearly approximates a limitation to, 45 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5030, 5010, 5260.  The evidence of record shows that the Veteran's right knee flexion was limited to 90 degrees in January 2007; 76 degrees in February 2007; 70 degrees in August 2007; 90 degrees in October 2009; 105 degrees in November 2009; and 70 degrees in April 2014.  The Board finds that these limitations of right knee flexion do not meet or more nearly approximate limitation of flexion to 45 degrees or less.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.  Thus, a separate compensable rating based on limitation of flexion is not warranted. 

The evidence of record also demonstrates that the February 2007 VA examiner indicated that the Veteran experienced decrease in range of motion due to pain with repetitive use, but did not provide a point, in terms of degrees, at which the pain started.  The examiner observed less decrease in range of motion due to fatigue or weakness.  The August 2007 VA examiner observed slight decrease in range of flexion with repetitive use due to pain, and less so due to fatigue.  Specifically, flexion was limited to 66 degrees on the second repetition and 60 degrees on the third repetition.  In April 2014, the Veteran experienced pain on motion beginning at 45 degrees.  However, there was no additional functional loss, in terms of range of motion, upon repetitive use.  After three repetitions, flexion was limited to 70 degrees.  The examiner also indicated that pain, weakness, fatigability, and incoordination did not limit the Veteran's right knee functional ability during flare-ups or with repeated use over a period of time.  The Veteran's right knee also exhibited normal muscle strength.    

Beyond the measured limitation of right knee motion, throughout the pendency of this appeal, the Veteran described everyday actions or activities that were either limited or prevented by his service-connected right knee disability, including prolonged standing and walking; kneeling, squatting, climbing, driving, and walking down stairs.  The Veteran reported that engaging in these activities resulted in increased pain and fatigue.  

Based on the above, the Board finds that the Veteran did experience pain; however it caused little functional impairment in terms of range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).  Throughout the pendency of this appeal, strength tests were consistently normal, and the Veteran's right knee experienced little functional loss due to weakness, fatigue, and repetitive use.  With consideration of the evidence concerning additional functional loss and/or impairment, additional limitation of motion during flare-ups or after repeated use, the limitation on daily activities, and the Veteran's lay assertions, the Board finds that the Veteran's service-connected right knee disability does not meet or more nearly approximate the criteria for a rating in excess of 30 percent for limitation of motion.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell, 25 Vet. App. at 37-38.  Accordingly, a rating in excess of 30 percent for limitation of range of motion is not warranted based on additional functional loss or impairment.  Id.  

The Board has also considered whether a separate rating is warranted for instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis may be assigned separate ratings for instability and limitation of range of motion, provided that any separate rating is based upon additional disability).  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability; a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability; and a maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The record indicates that the Veteran complained of feelings of instability in November 2009.  A January 2011 private treatment record indicates that the Veteran exhibited right knee instability.  However, an October 2009 private treatment record indicates that the Veteran exhibited no knee instability.  Furthermore, the April 2014 VA examination report indicates that a medial/lateral instability test and anterior and posterior cruciate ligament stability tests were all within normal limits.  Because the objective medical evidence before and after the January 2011 private treatment record indicates that the Veteran did not exhibit joint instability, the Board finds that a separate rating for instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board also considered whether a higher rating was warranted for the Veteran's service-connected right knee disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The evidence of record does not demonstrate ankylosis of the right knee or malunion or nonunion of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  Therefore, a higher rating is not warranted under an alternative diagnostic code.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular ratings inadequate.  The Veteran's right knee disability is evaluated as a musculoskeletal disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his right knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.

Throughout the pendency of this appeal, the Veteran's service-connected right knee disability was manifested by pain, stiffness, flexion to 70 degrees, with pain at 45 degrees; and extension limited to 10 degrees.  During flare-ups or with repeated use, the Veteran experienced increased pain with slight additional limitation of range of motion.  The Rating Schedule provides for ratings in excess of 30 percent for certain manifestations of right knee disabilities, but the Board finds that the evidence of record does not demonstrate that sufficient symptoms were present for any distinct period throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected right knee disability a rating in excess of 30 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

A disability rating in excess of 30 percent for traumatic arthritis of the right knee, with limited extension, status-post arthroscopy, is denied.


REMAND 

Service connection has been granted for left and right knee disabilities.  In an April 2011 hearing before the Board, the Veteran testified that he could no longer work due to his service-connected disabilities.  He also indicated that he received VA vocational rehabilitation benefits and was attending culinary arts school.  

In the January 2012 remand, the Board found that the issue of entitlement to TDIU was raised by the record and needed to be remanded for further development.  The Board directed the RO to obtain all of the Veteran's vocational rehabilitation and educational training records and document all attempts to secure such evidence.  If the RO was unable to obtain the Veteran's vocational and educational records, the RO was directed to notify the Veteran and (a) identify the specific records the RO was unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that the Veteran is ultimately responsible for providing the evidence.  

While the case was in remand status, the RO requested that the Veteran complete an application for TDIU and identify any vocational rehabilitation records or training records from 2007 to the present.  In the TDIU application, received in April 2014, the Veteran indicated that he attended culinary arts school from July 2010 to May 2014.  However, the claims file does not contain any records from the Veteran's vocational rehabilitation file or training records.  Furthermore, the record does not contain documentation of any attempts to secure such evidence.  Therefore, the Board finds that a remand is required for another effort to comply with the January 2012 remand instructions.  See Stegall, 11 Vet. App. at 271.

Additionally, the Board directed the RO to provide the Veteran with an examination to assess the Veteran's unemployability due to his service-connected disabilities.  The examiner was instructed to comment on the severity of the Veteran's symptoms and the effect they have on his ability to perform average employment in a civil occupation.  In April 2014, the Veteran was provided a VA examination.  The VA examiner opined that it was "at least as likely as not" that the Veteran's right knee disability was incurred in service.  Subsequently, the examiner provided a supplemental opinion in August 2014 and opined as follows:

01.  The Veteran did not have significant valgus or varus 
       deformity of the knees.
02.  Bony crepitus and joint line tenderness was present.
03.  The Veteran does have arthritis of the knees.
04.  The orthopedic consultant has not advised knee 
       replacement.
05.  He is thus capable of average employment in a civil 
       occupation.

The April 2014 VA examination report and the August 2014 supplemental opinion do not contain sufficient commentary on the functional impairment caused by the Veteran's service-connected disabilities, and therefore, are inadequate for the purpose of determining entitlement to TDIU.  Thus, the Board finds that a remand is necessary in order to obtain a VA examination in which the examiner comments on the Veteran's functional impairments caused by his service-connected disabilities.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the Veteran's VA vocational rehabilitation file and all training records identified by the Veteran.  When requesting records not in the custody of a Federal department or agency, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a 

response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must also be afforded a VA examination to determine the effects of his service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  The examiner must review all pertinent records associated with the claims file, including all vocational and training records obtained by the RO, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his 

education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim of entitlement to TDIU, to include all the relevant evidence submitted since the October 2014 supplemental statement of the case.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the 

appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


